Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowance is solely based on IDS filed on 10/26/21. 
Information Disclosure Statement
The information disclosure statements filed on 6/10/2021 and 10/26/21 were considered by the Examiner. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Wells on 8/3/2021.
The application has been amended as follows: 
21. (Currently Amended) A lens driving apparatus, comprising:
a housing;
a bobbin disposed in the housing;
a first coil disposed on the bobbin;
a first sensor disposed in the housing;
a sensor substrate, the first sensor being coupled to the sensor substrate;
a first magnet disposed on the housing and opposite the first coil;
a circuit board comprising a second coil disposed adjacent to the first magnet;

a support member electrically connecting the plurality of elastic members and the circuit board,
wherein the housing comprises a first corner area and a second corner area disposed opposite to the first corner area,
wherein the support member comprises a first wire, a second wire, a third wire, and a fourth wire, which are separated from each other,
wherein the first wire and the second wire are disposed on the first corner area, and the third wire and the fourth wire are disposed on the second corner area,
wherein the plurality of elastic members comprises a first elastic member, a second elastic member, a third elastic member, a fifth elastic member, and a sixth elastic member, which are separated from each other, 
wherein at least a part of each of the first to second elastic members is disposed on the first corner area, and at least a part of each of the third to fourth elastic members is disposed on the second corner area, 
wherein the first sensor is spaced apart from the circuit board,
wherein the first sensor is connected to four of the six elastic members, and
wherein the first coil is connected to the remaining two of the six elastic members.

23. (Canceled)

31. (Currently Amended) The lens driving apparatus according to claim 21, wherein the sensor substrate comprises a body coupled with 

Reasons for Allowance
Claims 21, 22, 24-29, 31-41 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to specifically disclose a lens driving apparatus, comprising: a housing; a bobbin disposed in the housing; a first coil disposed on the bobbin; a first sensor disposed in the housing; a sensor substrate, the first sensor being coupled to the sensor substrate; a first magnet disposed on the housing and opposite the first coil; a circuit board comprising a second coil disposed adjacent to the first magnet; a plurality of elastic members disposed on a first portion of the housing; and a support member electrically connecting the plurality of elastic members and the circuit board, wherein the housing comprises a first corner area and a second corner area disposed opposite to the first corner area, wherein the support member comprises a first wire, a second wire, a third wire, and a fourth wire, which are separated from each other, wherein the first wire and the second wire are disposed on the first corner area, and the third wire and the fourth wire are disposed on the second corner area, wherein the plurality of elastic members are separated from each other,  wherein at least a part of each of the first to second elastic members is disposed on the first corner area, and at least a part of each of the third to fourth elastic members is disposed on the second corner area, wherein the first sensor is spaced apart from the circuit board, wherein the first sensor is connected to four of the six elastic members, and wherein the first coil is connected to the remaining two of the six elastic members as claimed in claim 21; a lens driving apparatus, comprising: a housing; a bobbin disposed in the housing; a first coil disposed on the bobbin; a first sensor disposed in the housing; 
first corner area, and at least a part of each of the third to fourth elastic members is disposed on the second corner area as claimed in claim 28; a lens driving apparatus, comprising: a housing; a bobbin; a first coil disposed on the bobbin; a magnet disposed on the housing and facing opposite the first coil; a circuit board comprising a second coil disposed below adjacent to the magnet and facing the magnet; an upper elastic member disposed on an upper portion of the housing; a Hall sensor disposed between the housing and the bobbin; and a support member connecting the upper elastic member and the circuit board, wherein the housing comprises a first corner area, a second corner area disposed opposite to the first corner area, a third corner area, and a fourth corner area disposed opposite to the third corner area, wherein the support member comprises a first wire, a second wire, a third wire, a fourth wire, a fifth wire, and a sixth wire, which are separated from each other, and wherein the Hall sensor is electrically connected to the circuit board via the fifth wire and the sixth wire as claimed in claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        




AMH